Citation Nr: 1734197	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher disability rating for left knee degenerative joint disease and chondromalacia, status post replacement, currently with evaluations of 10 percent prior to August 4, 2015, 100 percent from August 4, 2014 to September 30, 2016, and 30 percent from October 1, 2016.

2.  Entitlement to a higher disability rating for right knee degenerative joint disease and chondromalacia, currently with evaluations of 10 percent prior to January 27, 2017, and 100 percent thereafter.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse (R.T.)


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to November 1977

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for disability ratings in excess of 10 percent each for left and right knee degenerative joint disease and chondromalacia.

In a September 2015 rating decision, the RO increased the disability rating for the Veteran's left knee disorder to 100 percent for total knee replacement effective August 4, 2015, and continued it for one year until assigning a 30 percent evaluation effective October 1, 2016.  The Veteran also underwent right total knee replacement surgery on January 27, 2017; the RO assigned a 100 percent rating for the right knee replacement from that date in a February 2017 rating decision.  As neither of these decision granted the full benefits sought for the entirety of the appeal period, both claims remain in appellate status for all but the periods where the Veteran was in receipt of a 100 percent rating each disability.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

The Veteran presented testimony before the undersigned Veterans Law Judge at a Board hearing held by videoconferencing equipment in April 2016.  A transcript of the hearing is of record.

The Board remanded the appeal for further development in August 2016.  It has since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.   Prior to August 4, 2015, the Veteran's left knee disability manifested in at worst, full extension with flexion limited to 100 degrees; functional impairment resulting from the described painful motion and weakness is not equivalent to extension limited to 15 degrees or flexion limited to 30 degrees; the Veteran's pre-surgery left knee disability did not manifest in instability.

2.  From October 1, 2016, the Veteran's left total knee replacement has not been productive of severe painful motion or weakness; it has additionally not manifested in ankylosis, extension limited to greater than 20 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace, or symptoms closely analogous to such impairments of comparable severity.
 
3.  Prior to January 27, 2017 right total knee replacement surgery, the Veteran's right knee disability manifested in at worst, full extension with flexion limited to 100 degrees; functional impairment resulting from the described painful motion and weakness is not equivalent to extension limited to 15 degrees or flexion limited to 30 degrees.

4.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's right knee disability has manifested in instability analogous to slight recurrent subluxation or lateral instability, from April 22, 2016 to January 26, 2017.


CONCLUSIONS OF LAW

1.  Prior to August 4, 2015, the criteria for a disability rating in excess of 10 percent for left knee degenerative joint disease with chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5260, 5261 (2017).

2.  From October 1, 2016 to present, the criteria for a disability rating in excess of 30 percent for left total knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5257, 5260, 5261 (2017).

3.  Prior to January 27, 2017, the criteria for a disability rating in excess of 10 percent for limited motion of the right knee associated with degenerative joint disease and chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2017).

4.  The criteria for assignment of a separate 10 percent disability rating, but no higher, for right knee instability have been met from April 22, 2016 to January 26, 2017.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The duty to notify was satisfied by way of a letter sent to the Veteran in September 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been associated with the claims file.  Pursuant to the Board's August 2016 remand order, updated VA treatment records from after April 2011 were added to the file and the Veteran was provided with an additional VA examination to assess the current severity and manifestations of his left and right knee disabilities.  As such, the Board finds that the remand directives pertaining to this matter have been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

With regard to the September 2016 VA examination, the physician documented the Veteran's reported subjective symptoms and level of functional impairment, and conducted objective testings including range of motion, muscle strength, and joint stability tests.  The examiner questioned the Veteran about the presence of flare-ups, and noted that the examination was performed immediately after repetitive use over time.  Range of motion testing was performed for both passive and active movements, with no evidence of pain with weight bearing, and the examiner noted that there was objective evidence of pain on flexion which did not result in additional functional loss.  As the examiner conducted appropriate testing and recorded findings in sufficient detail to evaluate the Veteran's knees under the relevant diagnostic codes, the September 2016 examination report is found adequate for adjudicatory purposes, and to fulfill VA's duty to provide the Veteran with adequate VA examination and medical opinion.  See 38 C.F.R. §§ 3.159, 4.2 (2017).

As noted above, the Veteran was provided with a Board hearing held via videoconferencing equipment in April 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a Board hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  Her representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he or she is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Ratings for Disability of the Knees

Knee disabilities are evaluated under 38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal system.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

DC 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under DC 5003.  Under DC 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5257, used for rating instability of the knee, a 10 percent disability rating is assigned for other impairment of the knee, where recurrent subluxation or lateral instability is mild; a 20 percent disability rating is assigned when such impairment is moderate; and a 30 percent disability rating is assigned when such impairment is severe.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5258, a 10 percent disability evaluation is assigned for removal of semilunar cartilage that is symptomatic and a 20 percent disability rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not necessarily dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under DC 5260, a 10 percent disability rating is assigned when flexion of the knee is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees; and a 30 percent disability rating is assigned when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2017). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DCs 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, VA General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992).

Background

In August 2010, the month before the Veteran filed her claim for increased evaluations for her service-connected knee disabilities, a VA treatment note recorded the Veteran's report of lumbago and chronic left leg pain, with pain at the left lumbar area radiating down her posterior leg.  She reported that this now involved the right leg as well.  She stated that she was unable to leave her house.  On physical examination, the physician observed no apparent distress, but noted that the Veteran was hyperreactive to every touch, with frequent jumping and movement, claimed as due to muscle spasm/pain.  The physician wrote that it was difficult to evaluate motor strength, there was no acute joint inflammation, and the Veteran walked with a cane.  Range of motion testing demonstrated left knee flexion from 0-100 degrees with pain and right knee flexion from 0-105 degrees with pain.  There was no additional limitation of motion after three repetitions of movement.  X-rays were found to show mild degenerative changes involving both knees, with suggestion of small left knee joint effusion.  The Veteran was diagnosed with mild bilateral knee degenerative changes, stable.  

An August 2010 consult podiatry note states that the Veteran reported left foot and ankle pain.  On examination, the Veteran did not demonstrate abnormal gait.  She was assessed with bilateral peripheral neuropathy, left ankle pain, and bilateral pes planus.  

The Veteran submitted her claim for an increased disability rating in September 2010.  That same month, she was provided with a VA examination where she reported crepitus in the left knee and pain of the right knee on weight bearing and with motion.  She reported symptoms of pain and decreased speed of joint motion, but denied symptoms of giving way, instability, stiffness, weakness, incoordination, or dislocation/subluxation.  Active range of motion testing showed right knee normal extension and flexion from 0-105 degrees with objective evidence of pain, and left knee normal extension and flexion from 0-100 degrees.  The examiner noted that the functional effect of the Veteran's knees would mildly impact her ability to do chores, and moderately impact her ability to engage in exercise and sports.

A November 2010 orthopedic consult record noted the Veteran's report of increasing left knee pain over many years, and recent giving way and popping.  On examination, the left knee demonstrated full range of motion, no atrophy, and painful medial joint space.  X-ray showed genu vara with decrease of medial joint space.

A January 2011 MRI was ordered due to reports of painful, buckling left knee.  The impression includes some questionable mild irregularity involving the proximal or tibial attachment of posterolateral bundle of the ACL, raising the possibility of tiny partial tear vs. sprain.  Anteromedial bundle was intact at the tibial attachment site. The femoral attachment cite of the ACL was intact; and minimal to moderate diffuse articulate thinning of medial and patellofemoral compartment suggestive of degenerative arthrosis associated with small knee joint effusion.  The PCL, LCL, MCL, medial and lateral patella retinaculum and popliteus muscle tendon complex were all intact.  The reviewer also concluded that there was no MRI evidence of medial or lateral meniscal tear.

A February 2011 pain team consult note documented the Veteran's report of left leg and low back pain.  She gave a medical history of chronic left buttocks pain radiating to the low back and down her leg with a burning feeling to her foot.  It was noted that she had a history of herpes zoster in the left leg in 2006.  There was no weakness of the lower extremity.  The Veteran reported being unable to do activities at home, with medication helping with the pain but causing her to sleep all the time.  She reported staying in bed all the time: eating meals in bed and only leaving to go to the restroom or doctor's appointments.  She also reported having knee pain.  The Veteran was observed to be in intermittent moderate distress secondary to pain, and walking with an antalgic gait, using a cane.  The physician assessed chronic left leg pain most likely due to postherpetic neuralgia.

X-rays were taken of the right knee in February 2011, after the Veteran demonstrated pain with flexion at the September 2010 VA examination.  The imaging results led to an impression of no acute radiographic abnormality of the right knee, and mild degenerative knee joint disease.

An April 2011 orthopedic progress note documents that the Veteran returned requesting a wheelchair because of knee pain and general weakness.  A wheelchair was issued, and it was noted that knee degenerative joint disease was not of such severity as to warrant a total knee arthroplasty.  Also in April 2011, the Veteran reported at a consult pulmonary appointment that she had significantly limited mobility due to lower extremity pain related to sciatica and chronic knee pain, staying in bed most of the day and not walking anywhere.  The Veteran presented to the appointment in a wheelchair pushed by her husband.  The Veteran submitted a statement in April 2011 reporting that her knee conditions had deteriorated to such a degree that she is now wheelchair bound, with extreme weakness and pain.

On her May 2011 Notice of Disagreement, the Veteran expressed dissatisfaction with the September 2010 VA examination, and stated that the examiner manipulated her right knee to such a degree that it popped, and she had been in severe pain ever since.  

The record also contains a May 2011 ambulatory care note.  The Veteran complained of a near fall, with right knee and left hip pain and low back pain.  She reported that she lost her balance walking down the steps of her trailer the day prior while carrying a tray, twisting her right knee in the process.  She further complained of right knee and left flank pain radiating to the left groin and lateral left hip since the incident.  She denied numbness or weakness of the legs.  On physical examination, there was tenderness over the lateral aspect of her right knee, without effusion, warmth or erythema.  The Veteran demonstrated full range of motion of the right knee, but grimaced with full extension.  Motor strength testing demonstrated full (5/5) strength for all tests of the bilateral lower extremities. 

A VA physical medical rehabilitation consult from August 2011 has been associated with the file.  The Veteran reported living with her husband in a rented mobile home with three steps, that is not wheelchair accessible on the inside.  She stated that she was limited to ambulation of about 15 feet with her walker due to chronic left lower extremity and right shoulder pain.  She also reported passing out about two months prior when walking, and otherwise had experienced no fall events since then.  The Veteran stated that she is totally dependent with activities of daily living, bathing, toileting, cooking on her spouse, having gotten a manual wheelchair two months prior which her husband propels.  She further noted using a cane for ambulation the last 6-8 months.  On physical examination, the physician wrote that the Veteran displayed poor effort and exaggerated pain behavior.  For the right upper extremity, it was noted that the Veteran would only flex up to 30 degrees on examination, but was able to lift to about 45 degrees when she had to stand and hold onto the walker.  The physician assessed gait impairment associated with chronic pain syndrome.

A September 2011 social worker case management note indicates that the Veteran reported having a difficult time ambulating due to osteoarthritis in both knees, with the state of her trailer creating additional difficulties.  The Veteran described falling into and out of the shower because the tub/shower was elevated.  She reported that she is supposed to use a wheelchair, but cannot do so because of the condition of the trailer.

A December 2011 health and physical note documented the Veteran's report of severe bilateral knee and low back pain.  She was observed to be a normally developed woman in no acute distress, arriving in a wheelchair.  The physician noted that the Veteran screamed from knee pain during transition from wheelchair to examination table.  A March 2012 note indicates the Veteran arrived via wheelchair and stated she was unable to stand related to bilateral knee pain for years.  She was observed to be in no apparent distress at that time.

The Veteran was provided with an additional VA examination in January 2013.  The Veteran reported suffering from osteoarthritis of the right shoulder, left hand, left foot, and both knees.  She stated that an injection treatment of the left knee in June 2011 did not alleviate her symptoms.  She denied flare-ups.  Range of motion testing for both knees demonstrated flexion to 105 degrees with pain at 105 degrees, and full extension without objective evidence of painful motion.  Functional loss was noted as less movement than normal and pain on movement bilaterally.  Muscle strength testing was full (5/5) for bilateral flexion and extension, and all stability testing was normal bilaterally.  The examiner noted that the Veteran regularly uses a wheelchair as an assistive device, but stated that she uses it for general medical problems, back pain, and post herpetic neuralgia.  The report states that imaging studies of the knees were performed but did not demonstrate the presence of degenerative or traumatic arthritis, or patellar subluxation.

An April 2013 VA treatment record of a routine medical checkup noted that the Veteran had less knee pain.  She demonstrated no acute distress on physical examination.  The physician noted that the Veteran had always been in a wheelchair in the past, but "now walks freely without any assistive device."  The Veteran reported that left knee pain is getting worse, and requested a reevaluation for a possible knee replacement.

The Veteran reported to a primary care appointment near the end of May 2015, with a slow and steady gait without assistance, and stated that the day prior, she stepped wrong on a rock in her yard and twisted her left ankle, resulting in pain to both her left ankle and knee.  She reported left knee pain when ambulating, at times with a shooting pain of a 10/10 severity.  The pain was to the anterior knee, and none with sitting.  X-rays from June 2015 demonstrated mild degenerative changes of the left knee.

The record contains a July 2015 private treatment note from an orthopedic and reconstructive center, documenting that the Veteran was last seen in November 2014 for a steroid injection.  The Veteran reported pain with weight bearing, constant aching, instability, cramping and numbness in the legs and toes, and random sharp pains.  Regarding the left knee, she reported a history of discomfort, pain, and sharp pain, moderate and severe in nature.  She stated that symptoms increase with increased activity, initiation of ambulation, and weight-bearing, with some relief when not weight-bearing.  A Review of Systems noted the Veteran's complaints of headaches, weakness, and fainting.  On physical examination, tenderness was present at the inferior pole of the patella and medial joint line, without swelling or significant deformity.  Ligament testing for the left knee was all negative, and the Veteran was noted to have normal range of motion with no effusion.  The physician noted an impression of advanced knee degenerative joint disease, degenerativa joint disease medial compartment, and degenerative joint disease patellofemoral compartment.  Under a "discussion" section, he indicated that conservative treatment was instituted, including physical therapy, the use of anti-inflammatories and analgesics, modification and restriction of activities, the use of injectables, and the use of assistive devices, all to no avail and with no improvement.  He concluded that the Veteran had severe functional disability due to pain and discomfort and could not perform simple activities of daily living.  The Veteran underwent left total knee replacement surgery on August 4, 2015.

The Veteran testified at a Board hearing in April 2016 that her right knee caused her continual problems, including pain, weakness, and an inability to use steps.  She reported that the knee would not support her weight when trying to walk, and that she would have to stop when walking around grocery stores, and when using steps and curbs, to decide which leg to use.  Functionally, she reported not going anywhere and sitting at home unless she has someone to take her places, stating that she could not drive due to her right knee potentially giving way if she hits the brake.  The Veteran again voiced dissatisfaction with the most recent VA examination, stating that the examiner would not stop manipulating her knee when the Veteran asked her to, but kept pushing until the knee popped and hurt badly to the point that she almost threw up.  Her husband also testified that he had been sitting outside during the examination, and had heard her scream.  He stated that the Veteran had fallen two or three times due to the right knee giving way, and stated that she did not do household chores, was no longer able to go on runs or walks, and had to have a buddy go shopping with her so that she could hold onto them for support, otherwise she would use one of the store scooters.  The Veteran testified that her left knee replacement was stable, and was still painful, but not excruciatingly so.  She stated that her inability to support her weight on the right knee had hampered her left knee recovery/physical therapy.

A July 2016 VA nursing note indicates that the Veteran reported right knee pain, and presented to the appointment ambulatory and without distress.  The consult orthopaedics note immediately following indicates that the Veteran was unable to flex the replaced left knee beyond 95 degrees.  The Veteran's husband stated that she was falling more, beginning approximately 6 months ago, suffering a fall in the shower recently.  Examination of the right knee demonstrated tenderness medially, grind at the patella on flexion, and positive McMurray testing.  An impression of patellar tracking, now with degenerative medial meniscus tear on the right was made.  The physician wrote that the Veteran was unwilling to consider efforts to salvage the right knee without a total knee replacement, and was eager for referral.

An August 2016 VA consult orthopaedics record documented X-ray results showing moderate right medial knee degenerative joint disease, and a stable left knee prosthetic.  Range of motion testing demonstrated full range of motion for the right knee, medial joint line tenderness, stability to varus and valgus pressure, a negative Lachman test, and a 1-2 posterior drawer/sag test.  Left knee range of motion was demonstrated from 0 degrees extension to 130 degrees flexion.  The impression was right knee moderate degenerative joint disease patellofemoral joint, medial pain, and posterior cruciate ligament deficient.  An August 2016 VA surgery request initial note recommends a right total knee arthroplasty.  The Veteran presented for preoperative clearance in August 2016, where it was noted that she denied pain and/or discomfort.

The Veteran was provided with an additional VA examination in September 2016.  The Veteran gave a history of constant bilateral knee pain, with right knee feeling weak.  She stated that the left knee felt better following the total knee replacement in August 2015, but now she now had more intense pain in the right knee.  Range of motion examination was performed with both active and passive motion, both resulting in the same range of motion measurements, and there was no evidence of pain with weight bearing or on palpation for either knee.  Testing for the right knee demonstrated flexion from 0-100 degrees, and full extension to zero degrees.  Pain was noted on flexion but did not result in or cause functional loss.  Crepitus was also noted.  Testing for the left knee showed flexion from 0-90 degrees and full extension to zero degrees.  There was no objective evidence of crepitus or pain on motion.  There was no additional limitation of motion after three repetitions of movement, and the examiner wrote that the Veteran was being examined immediately after repetitive use over time, without significant limitation due to pain, weakness, fatigability , or incoordination after such repetition.  The Board notes that under "additional factors contributing to disability" the examiner chose the option for less movement than normal bilaterally, but specifically indicated that the Veteran did not have ankylosis on either side.  On further testing, the Veteran displayed full muscle strength and normal joint stability bilaterally.  The examiner concluded that the Veteran's 2015 left total knee replacement resulted in intermediate degrees of residual weakness, pain, or limitation of motion, but not chronic residuals consisting of severe painful motion or weakness.

Left Knee

Entitlement to an Evaluation in Excess of 10 Percent,
 Prior to August 5, 2015

When considering the evidence of record under the aforementioned law and regulations, the Board finds that prior to the Veteran's left total knee replacement on August 4, 2015, her degenerative joint disease and chondromalacia of the left knee does not warrant a disability rating in excess of the 10 percent currently assigned under DC 5010 for traumatic arthritis.

Prior to her left total knee arthroplasty in August 2015, the evidence of record demonstrated at worst, range of motion of the left knee limited to 100 degrees flexion, and normal extension.  While the September 2010 examination where these measurements were captured notes that there was objective evidence of pain on range of motion testing and repetitive motion of the knee, the examiner observed no additional limitations after three repetitions of range of motion.       

While as a general matter separate evaluations may be assigned for limited flexion, limited extension, and recurrent subluxation or lateral instability of the knee without violating the rule against pyramiding, the degree to which the Veteran's left knee flexion was limited has not been shown to meet even the degree of limited motion contemplated for a noncompensable disability rating under DC 5260.  Further, although VA examinations documented the examiners' observations of painful motion, either at the end of range of motion or throughout flexion, such is not found by the Board to rise to a disability level comparable to that contemplated for a 20 percent evaluation, flexion limited to 30 degrees.  The Veteran's left knee was not shown to result in objectively limited extension, with all range of motion tests during this time demonstrating full extension to zero degrees.  Additionally, prior to August 2015, while the Veteran described instability, buckling, and giving way of the left knee, objective stability testing was normal at the September 2010 VA examination, the January 2013 VA examination, and July 2015 consult orthopaedics and private treatment appointments.

In finding that a disability rating in excess of 10 percent is not warranted for the left knee disability prior to August 5, 2015, the Board has considered the Veteran's lay statements regarding the severity of and functional impairment caused by her left knee symptoms.  The Board acknowledges that functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness must be considered in the assignment of evaluations for the joints.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the Veteran has described significantly greater functional impairment than that contemplated by the current 10 percent evaluation, the Board finds that inconsistencies among the Veteran's various reports, the Veteran's behavior noted during range of motion testing, and results of objective physical testing that are incompatible with the Veteran's described level of impairment, render her lay reports less than persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Prior to submitting her claim for increased evaluations for her bilateral knee disabilities, in February 2008 and April 2009 VA treatment records, it was noted that the Veteran described significant pain radiating down her left leg from the left lumbar area, and described left leg pain as so painful as to require her to use a wheelchair (which she used when coming to a number of her appointments).  At an August 2010 VA treatment appointment, the Veteran again reported lumbago with chronic left leg and recent right leg pain, stating that she could not leave the house because of this.  After submitting her claims for increased knee evaluations, the Veteran again referenced lumbar pain radiating down her left side and down her leg at a February 2011 pain consult, with the physician finding that her chronic left leg pain was most likely due to postherpetic neuralgia.  In an April 2011 pain management progress note, the Veteran stated that the pain from her back running into her leg was gone, but that her knees were "killing her."  The physician again assessed chronic left leg pain most likely due to postherpetic neuralgia, and osteoporosis.  The Veteran began requesting use of a wheelchair due to knee pain and general weakness in April 2011, and reported that her mobility was significantly limited due to lower extremity pain related to her sciatica and chronic knee pain, spending her days staying in bed and not walking anywhere.  In an April 2011 statement in support of her claim, the Veteran reported that her knee conditions had deteriorated to such a degree that she was now wheelchair bound, and had extreme weakness and pain. She was noted to arrive to her VA treatment appointments in a wheelchair in both December 2011 and March 2012.  In August 2011, she reported being totally dependent on her spouse for her activities of daily living (bathing, toileting, cooking, etc...).  

Despite the Veteran's reports of severe functional limitations resulting in significantly limited use of her lower extremities, the Board finds the objective findings of the various care providers and VA examiners to significantly undermine such statements.  The Veteran's lay statements describe bilateral knee disability so extreme that she could barely walk or use her legs (stating that she largely remained in bed all day, had her husband carry her up the stairs to their trailer, and was largely wheelchair bound).  Were this fully accurate, the Board would expect to see some physical manifestations of this severe impairment reflected on medical testing.  However, the testing conducted during this period largely demonstrated full strength on flexion and extension of the knee, and only mildly limited range of motion of the joint.  Additionally, despite the Veteran describing progressively worse left knee pain over the appeal period, she presented for a routine VA medical checkup in April 2013 where she as noted to walk freely without any assistive device.  

Further, on a number of occasions, the physicians evaluating the Veteran's joints commented on seemingly exaggerated responses from the Veteran during clinical evaluation.  Such included an April 2009 VA treatment note (stating the Veteran presented in no apparent distress, but was very intense with much elaboration regarding symptoms and "very huge response to any movement or palpation of all parts,") an August 2010 VA treatment appointment (noting that she presented in no apparent distress but was hyperreactive to every touch, with frequent jumping movement she attributed to muscle spasm/pain), an August 2011 physical and medical rehabilitation consult (remarking that the Veteran displayed poor effort and exaggerated pain behavior during physical examination, and a December 2011 history and physical note (indicating that the Veteran presented in no acute distress, in a wheelchair, but screamed from knee pain during transition from wheelchair to examination table).

When considering the above, although the Veteran is competent to report upon the symptoms she experienced, such reports are not found persuasive when considered in context with the other evidence of record.  As the probative weight of the objective medical evidence is found to outweigh the probative value of these descriptions, the award of a higher disability rating based on such lay reports is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

The Board has also considered whether a higher evaluation may be assigned for the left knee disability prior to August 4, 2015 under a different diagnostic code.  However, as explained above, separate disability ratings for left knee instability and extension are not found warranted, and the evidence of record does not indicate that the Veteran's service-connected left knee disability manifested in ankylosis of the knee, meniscal pathology resulting in cartilage removal or dislocation with frequent episodes of locking, pain and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.

Based on the foregoing, prior to August 4, 2015, entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease and chondromalacia patella is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds it inapplicable here, as the preponderance of the competent and credible evidence weighs against assignment of a separate or higher award for the left knee prior to August 4, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Entitlement to an Evaluation in Excess of 30 Percent 
After October 1, 2016

The Veteran was assigned a 100 percent evaluation for the left knee disability from August 4, 2015 to September 30, 2016 under DC 5055, for total knee replacement surgery and the one year following implantation of the prosthesis.  After the expiration of this period, the RO assigned a 30 percent disability rating, the minimum rating for prosthetic replacement of the knee joint under DC 5055.

When considering the evidence of record under the laws and regulations cited above, the Board concludes that a disability rating in excess of the currently-assigned 30 percent for left total knee replacement is not warranted.  

The evidence of record does not demonstrate that the Veteran's left total knee replacement has manifested in chronic residuals consisting of severe painful motion or weakness in the left lower extremity since October 1, 2016.  Rather, at the Board hearing during the Veteran's recovery period, the Veteran testified that her left knee replacement made it so the knee could support her weight, and that while the knee was still painful, it was not excruciatingly so.  Additionally, at the September 2016 VA examination shortly before the 30 percent evaluation was made effective, the Veteran reported that her left knee felt better after the knee replacement, and the examiner wrote that there was no pain noted with either range of motion testing or weight bearing. 

The September 2016 VA examination report contains the examiner's opinion that the Veteran's left total knee replacement surgery resulted in intermediate degrees of residual weakness, pain, or limitation of motion.  Accordingly, the Board must consider whether a rating in excess of 30 percent may be assigned by analogy to DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

There is no evidence of ankylosis or impairment of the tibia and fibula at any time after the Veteran's left total knee replacement.  Additionally, range of motion testing conducted at the September 2016 VA examination demonstrated full left knee extension (to 0 degrees), without objective evidence of pain.  The Veteran thus did not have the exact limitations of the knee contemplated under each of these diagnostic codes.  

The Board has also considered whether the Veteran's symptoms are closely analogous to those covered under any of these three diagnostic codes at such a level as to warrant a disability rating in excess of 30 percent.  Under these diagnostic codes, the level of disability contemplated for a 40 percent rating are as follows: ankylosis of the knee in flexion between 10 and 20 degrees (DC 5256); extension limited to 30 degrees (DC 5261); and nonunion of tibia and fibula with loose motion, requiring a brace (DC 5262).  The Veteran's left total knee replacement symptoms are not found to rise to such a level; while the Veteran reported some continuing pain and limitation of motion, she largely described the left knee replacement as stable, and without significant impairment following the total knee replacement.  The Board therefore finds that a preponderance of the evidence weighs against the award of a disability rating in excess of 30 percent for left total knee replacement from October 1, 2016 to the present.  

In so finding, consideration has also been given as to the appropriateness of staged ratings; however, at no time since October 1, 2016 to the present has the left total knee replacement warranted more than the 30 percent evaluation currently assigned.  See Hart, 21 Vet. App. at 505.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Right Knee

When considering the evidence of record under the aforementioned law and regulations, the Board finds that, prior to the Veteran's right total knee replacement on January 27, 2017, the Veteran's degenerative joint disease and chondromalacia of the right knee does not warrant a disability rating in excess of the 10 percent currently assigned under DC 5010 for traumatic arthritis, on the basis of limitation of motion.

The evidence of record demonstrated range of motion of the right knee at worst limited to 100 degrees of flexion, and normal extension, without additional limitation after three repetitions of movement.  While the September 2016 examination where these measurements were captured notes that there was objective evidence of pain on flexion and crepitus of the right knee, such did not result in or cause functional loss.  The examination report further reflects that the Veteran did not report flare-ups, and that the Veteran was examined immediately after repetitive use over time, without pain, weakness, fatigability, or incoordination significantly limiting her functional ability after such repetitive use.       

While as a general matter, separate evaluations may be assigned for limited flexion, limited extension, and recurrent subluxation or lateral instability of the knee without violating the rule against pyramiding, the degree to which the Veteran's right knee flexion was limited has not been shown to meet even the degree of limited motion contemplated for a noncompensable disability rating under DC 5260.  Further, although VA examinations documented the examiners' observations of painful motion, either at the end of range of motion or throughout flexion such is not found by the Board to rise to a disability level comparable to that contemplated for a 20 percent evaluation, which contemplates flexion limited to 30 degrees.  The Veteran's right knee was also not shown to result in objectively limited extension, with all range of motion tests during this time demonstrating full extension, to zero degrees.  

In finding that a disability rating in excess of 10 percent is not warranted for limitation of motion for the service-connected right knee degenerative joint disease with chondromalacia prior to the Veteran's right total knee arthroplasty, the Board has considered the Veteran's lay statements regarding the severity of and functional impairment caused by her right knee symptoms.  The Board acknowledges that functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness must be considered in the assignment of evaluations for the joints.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For the reasons described in greater detail above, the Board does not find the Veteran's descriptions of significantly greater functional impairment for the right knee (or bilateral knees) to be persuasive.  

With regard to the right knee specifically, on her May 2011 Notice of Disagreement, the Veteran wrote that during the September 2010 VA examination, the examiner manipulated the right knee to such a degree that it popped, and that the right knee had been in severe pain since then, steadily deteriorating since the examination.  The September 2010 examination report documented right knee flexion from 0-105 degrees, and normal extension, without mention of popping but did note the presence of objective evidence of pain on range of motion testing.  However, the Veteran's report of increased and progressively worsening right knee symptoms since the examination is rendered less credible by the fact that although treatment records from the period between September 2010 and May 2011 document specific complaints regarding the left knee, there is nothing documented concerning an acute exacerbation of right knee pain at the examination or since that time.  

At the Board hearing, the Veteran described continual problems associated with the right knee, including pain and weakness that did not allow her to "do steps," indicating that her right knee functionality declined because she was forced to overcompensate in using the right knee while the left was healing from the total knee replacement surgery.  The Veteran again reported that at the "last examination," the woman performing the examination had pushed her knee to the point of popping and severe pain, almost throwing up from the pain.  Her husband stated that he was sitting outside and heard her scream.  The Board notes, however, that while the Veteran initially described this event in her Notice of Disagreement as taking place at the September 2010 examination, at the hearing, she reported these events as occurring at the January 2013 examination.

Despite the Veteran's reports of severe functional limitations resulting in significantly limited use of her lower extremities, the Board finds the objective findings of the various care providers and VA examiners to undercut the persuasiveness of such statements.  The Veteran's lay statements describe bilateral knee disability so extreme that she was barely able to walk or use her legs (stating that she largely remained in bed all day, had her husband carry her up the stairs to their trailer, and was largely wheelchair bound).  Were this completely accurate, the Board would expect to see more physical manifestations of this impairment reflected on medical testing, such as decreased muscle strength from disuse.  However, the testing conducted during this period largely demonstrated full strength on flexion and extension of the knee, and only mildly limited range of motion of the joint.  Additionally, despite the Veteran describing progressively worsening right and left knee pain over time eventually leading her to be wheelchair bound and totally dependent with her activities of daily living in mid to late 2011, she incongruously presented for a routine VA medical checkup in April 2013 where she was noted to walk freely without any assistive device.  She has consistently referred to her right knee disability as continuously worsening in severity over time since manipulation at a VA examination in 2010, despite seemingly varying levels of functional impairment demonstrated at treatment visits chronologically.  

Therefore, although the Veteran is competent to report upon the symptoms she experienced and their resulting limitations, such reports are not found credible when considered in context with the other competent and credible evidence of record.  As the probative weight of the objective medical evidence is found to outweigh the probative value of these descriptions, the award of a higher disability rating based on such reports is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

The Board has also considered whether a higher evaluation may be assigned for the right knee disability prior to January 27, 2017 under a different diagnostic code.  The evidence of record, however, does not indicate that the Veteran's service-connected right knee disability manifested in ankylosis of the knee, meniscal pathology resulting in cartilage removal or dislocation with frequent episodes of locking, pain and effusion into the joint, impairment of the tibia and fibula, or genu recurvatum.  Therefore, a higher rating under one of these diagnostic codes is unavailable.

The Board does find, however, that the evidence of record supports the award of a separate 10 percent evaluation for slight right knee instability from April 22, 2016, the date of the Board hearing, until the Veteran's right total knee replacement surgery.  At the hearing, the Veteran testified that her right knee would not reliably support her weight when trying to walk, and she thought that it would give way if she drove and hit the brake with her right foot.  Her husband further testified that the Veteran had fallen a few times due to her right knee giving way.  Such lay statements were supported by medical findings at the July 2016 orthopaedics consult, where her husband again reported that the Veteran was falling more, and examination of the right knee demonstrated tenderness medially, grind at the patella on flexion, and positive McMurray sign on stability testing.  The physician made an impression of patellar tracking, now with degenerative medial meniscus tear on the right.  Testing at an August 2016 orthopaedic consult again demonstrated medial joint line tenderness, and 1-2 posterior drawer/sag test, with the physician recording an impression of moderate degenerative joint disease of the patellofemoral joint, with medial pain and deficiency of the posterior cruciate ligament.

Although no right knee instability was found during testing performed at the September 2016 VA examination, the Board will resolve all reasonable doubt in the Veteran's favor in finding that the Veteran's hesitancy in weight bearing from April 2016 up until her right total knee replacement surgery in January 2017 is analogous to the type and extent of impairment contemplated by the 10 percent level for slight recurrent subluxation or lateral instability.  Considering the findings at the September 2016 examination and a notation made in a July 2016 nursing progress note that the Veteran presented ambulatory with no distress noted, the Board does not find that the level of hesitancy/instability for the right knee rose to a level akin to that contemplated for a 20 percent evaluation for moderate recurrent subluxation or lateral instability.  As objective stability testing pertaining to the right knee prior to April 2016 all returned normal results, and the Veteran did not report right knee instability to her care providers (and specifically denied it at the September 2010 VA examination), an earlier date for the award of a separate 10 percent rating is not found warranted. 

Based on the foregoing, prior to October 1, 2017, entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease and chondromalacia patella is not warranted for limitation of motion of the joint, but entitlement to a disability rating of 10 percent, but no higher, for right knee instability has been established from the date of the Board hearing.  Consideration has been given as to the appropriateness of assigning additional staged ratings, but the evidence does not support such an award.  See Hart, 21 Vet. App. at 505.   In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine and resolved all reasonable doubt in the Veteran's favor, but finds that higher awards are not warranted, as the preponderance of the competent, probative evidence weighs against assignment of additional or higher awards for the right knee other than those granted herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Final Considerations

The Board is cognizant of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of a claim for a higher rating if such unemployability is at least partially due to the service-connected disability in question.  The Veteran has not asserted, and the record does not otherwise reflect, that her knee disabilities, either alone or in combination with other service-connected disability, render her unable to secure or follow substantially gainful employment.  At the Board hearing, she stated that she had not worked since 2007, but stopped working for reasons other than her knee disabilities, and additionally testified that she had been in receipt of Social Security Administration disability benefits since 2012, but that the award was not based in whole or in part on her service-connected knee disabilities.  Therefore, the Board concludes that a claim for a TDIU has not been raised as part of the increased rating claims adjudicated herein.


ORDER

Prior to August 4, 2015, entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease with chondromalacia is denied.

From October 1, 2016, entitlement to a disability rating in excess of 30 percent for left total knee replacement is denied.

Prior to January 27, 2017, a disability rating in excess of 10 percent for right knee degenerative joint disease with chondromalacia is denied.

From April 22, 2016 to January 27, 2017, a 10 percent rating, but no higher, for right knee instability associated with right knee degenerative joint disease with chondromalacia is granted. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


